Title: Wilhem & Jan Willink to John Adams, 2 July 1784
From: Wilhem & Jan Willink
To: Adams, John


        
          Sir
          Amst 2 July 1784
        
        We receive Notice of th’ Express, that a friend of his in Brussel, known by the Gouvernor remained Caution for him, that the trunks and Goods belonged to your Excellency; whereupon it has been released under payment of the charges, and duties.
        it is owing all to the Carelessness of Mr. Barclay, who had promised to hand him a certificate, that it is your property, and the Clercq of him, who had packed up with our man the goods refused him to get a Costumer to plumb the truncks, when he had been with the certificate provided against all difficulties and those charges avoided, we can not applaud this behaviour! when arrived here we Shall advice your Excellency and pray to mention, if we Shall get the Same directly forwarded to you.
        We remain with great esteem. / Sir / Your most Humb Servants
        
          Wilhem & Jan Willink
        
        
          We receive this mail the inclosed of Mr. Barclay, whch. we think sufficient if your excellency thinks so too, whch. please to mention and return the Letter to us.
        
      